DETAILED ACTION
Reasons for Allowance
Claims 1-8 and 10-20 are allowed.
The following is an examiner’s statement of reasons for allowance: None of the cited references teach or suggest, either alone or in combination, at least “the doping concentrations of the drift region and the high concentration region reaches 0.6 times of a critical integrated concentration, is located between a first peak closest to the lower surface side of the semiconductor substrate among the peaks in the high concentration region and a second peak adjacent to the first peak, the critical integrated concentration being a value multiplying a critical electric field strength by a dielectric constant of a semiconductor and dividing it by an elementary charge…,” as recited in claims 10-11, “…wherein a current gain aPNP is greater than…with respect to an electron saturation velocity…,” with respect to claim 12, and “wherein a donor doping concentration of the drift region is larger than a value multiplying a saturation current density of electrons injected from the MOS gate by 1.7857 x 1011, the saturation current density being represented by…” as recited in claim 18.
Nemoto (US 20120267681 A1) and NAITO (US 2016/0197143 A1) teaches an IGBT device (FIGS. 1-3) with different peaks of concentration (See at least FIG. 2, showing the peaks of concentration in the device).  However, Nemoto and Naito does not explicitly teach at least the specific relation of the critical integrated concentration and the saturation current density as described in claims  10-12, and 18. No reference has been found that remedies the deficiencies of Nemoto and Naito.
Therefore, claims 10-12 and 18 are allowed, and claims 2-8, 13-17, and 19-21 are allowed for at least their dependencies.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN M CHRISTOPHER whose telephone number is (571)272-3249.  The examiner can normally be reached on M-F: 10:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached on (571)272-2194.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STEVEN M CHRISTOPHER/Examiner, Art Unit 2812